Order entered October 1, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-00392-CV

                              CAROL S. ABLON, ET AL., Appellants

                                                V.

                                WILLIAM NEAL ABLON, Appellee

                          On Appeal from the 162nd Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-11-14902-I

                                             ORDER
        We REINSTATE this appeal.

        We GRANT appellants’ September 24, 2013 unopposed motion for an extension of time

to file a brief. We ORDER the brief tendered by appellants on September 23, 2013 filed as of

the date of this order.

                                                       /s/   DAVID LEWIS
                                                             JUSTICE